                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:04-CR-00216-RJC

 USA                                               )
                                                   )
    v.                                             )                 ORDER
                                                   )
 ALEXANDER LEE HOWELL                              )
                                                   )


         THIS MATTER is before the Court upon motion of the defendant for a reduction of

sentence based on the First Step Act of 2018, (Doc. No. 38), to which the government consents,

Doc. No. 41: Response).

         The defendant pled guilty to two counts of possessing with intent to distribute 50 grams

or more of cocaine base. (Doc. No. 25: Judgment at 1). Based on the career offender guideline,

the advisory guideline range was 262 to 327 months’ imprisonment and 5 years’ supervised

release. (Doc. No. 40: Supplemental Presentence Report at 1). The Court imposed a sentence at

the high end of the range. (Doc. No. 25: Judgment at 2).

         Under the First Step Act, the statutory maximum for the defendant’s offenses drops from

life to 40 years’ imprisonment, reducing the advisory guideline range to 188 to 235 months and 4

years’ supervised release. (Doc. No. 40: Supplemental Presentence Report at 2). The defendant

has approximately 223 credited months in the Bureau of Prisons (BOP). (Id.). Therefore, the

defendant seeks a sentence of time served followed by 4 years’ supervised release, to which the

government consents. (Doc. No. 38: Motion at 1; Doc. No. 41: Response at 1).

         In exercising its discretion under the First Step Act, the Court has considered the factors

set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence conduct and the




         Case 3:04-cr-00216-RJC-CH Document 43 Filed 11/10/20 Page 1 of 2
public’s safety. Based on these factors, the Court finds that a reduction of the defendant’s

sentence would accomplish the goals of sentencing.

       IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 38), is

GRANTED and the defendant’s sentence on each count is reduced to the time served, plus up to

ten days for the BOP to process his release, followed by 4 years’ supervised release on each

count to be served concurrently.

       IT IS FURTHER ORDERED that, if the defendant is released from imprisonment

without a residential plan accepted by the United States Probation Office (USPO), he shall

submit to the local Residential Reentry Center for a period not to exceed 90 days, with work

release, at the direction of the USPO, as a condition of supervised release. All other conditions

remain unchanged.

       The Clerk is directed to certify copies of this Order to the defendant, counsel for the

defendant, the United States Attorney, the United States Marshals Service, and the United States

Probation Office.

 Signed: November 10, 2020




                                                 2



       Case 3:04-cr-00216-RJC-CH Document 43 Filed 11/10/20 Page 2 of 2
